                                                       Entered on Docket
                                                       November 20, 2018
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA


 1
 2                                                  The following constitutes the order of the Court.
                                                    Signed: November 20, 2018
 3
 4                                                   ___________________________________________
                                                     William J. Lafferty, III
 5                                                   U.S. Bankruptcy Judge

 6
 7
 8                             UNITED STATES BANKRUPTCY COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
                                     SANTA ROSA DIVISION
10
     In re                           )
11                                   )             Case No. 17-10828
     Floyd E. Squires, III,          )
12                                   )
                                     )
13   Betty J. Squires                )             Chapter 11
                                     )
14                                   )             Hearing Date: December 5, 2018
                                     )             Time: 10:30 AM
15                                   )             Place: 1300 Clay St.
                                     )                    Courtroom 220
16                                   )                    Oakland, CA 94612
                            Debtors. )
17   ______________________________)
18
19
20       ORDER REGARDING TIME PERIOD TO RESPOND TO CITY OF EUREKA’S
               MOTION TO ALLOW CLAIMS IN ESTIMATED AMOUNTS
21
22           On November 14, 2018, Creditor City of Eureka filed a Motion to Allow Claims of City of
23
     Eureka (in Estimated Amounts) Solely for Purposes of Voting on Second Amended Chapter 11
24
     Plan (the “Motion”) (doc. 436). A hearing on the Motion was set for December 5, 2018. The
25
     Notice of Hearing (doc. 438) filed by the City of Eureka, and provided to interested parties,
26
27   stated that the deadline to file any opposition to the Motion is no later than 14 calendar days prior

28   to the hearing date.



     Case: 17-10828         Doc# 445   Filed: 11/20/18     Entered: 11/20/18 12:23:07        Page 1 of 3
 1          It appears the City of Eureka is proceeding under BLR 9014-1(c)(2), which expressly
 2   states that for matters governed by that rule, the deadline for response, opposition, or objection is
 3
     seven (not fourteen) days prior to the hearing date. Accordingly, the Court HEREBY ORDERS:
 4
 5
 6      1. The deadline to file any objection to the Motion shall be November 28, 2018.

 7      2. Any party that may have already filed an objection to the Motion may file supplemental
 8          documents through the November 28, 2018 deadline.
 9
10
                                      *END OF MEMORANDUM*
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Case: 17-10828      Doc# 445      Filed: 11/20/18     Entered: 11/20/18 12:23:07         Page 2 of 3
 1
 2                                    COURT SERVICE LIST
 3   Sean Brantley                                     2120 Campton Rd., #C
 4   2969 California St. #13                           Eureka, CA 95503
     Eureka, CA 95501
 5                                                     Christopher Wilson
     Tina Christensen-Kable                            119 West 6th St.
 6   Coldwell Banker Cutten Realty                     Eureka, CA 95501
 7   2120 Campton Rd. #C
     Eureka, CA 95503
 8
     John Fullerton
 9   711 3rd St.
10   Eureka, CA 95501

11   Arthur Mosier
     1233 A St., #2
12   Eureka, CA 95501
13
     Troy Mosier
14   1233 A St., #2
     Eureka, CA 95501
15
16   Jerry Nelson
     California Real Estate
17   510 M St.
     Eureka, CA 95501
18
     Scott Pesch
19
     Coldwell Banker Commercial PPRE
20   1036 5th St. #A
     Eureka, CA 95501
21
     Real Property Management and
22
     Maintenance Inc.
23   539 G St. #109
     Eureka, CA 95501
24
     Synchrony Bank
25
     c/o PRA Receivables Management, LLC
26   P.O. Box 41021
     Norfolk, VA 23541
27
     John M. Wahlund
28   Coldwell Banker-Cutten Realty



     Case: 17-10828     Doc# 445     Filed: 11/20/18   Entered: 11/20/18 12:23:07   Page 3 of 3
